Citation Nr: 0302534	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  99-06 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for joint and muscle pain 
due to undiagnosed illness.

(A later Board decision will address additional issues of 
entitlement to service connection for facial rash and nervous 
disorder due to undiagnosed illness, and entitlement to a 
total disability rating based on individual unemployability 
(TDIU rating)).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1983 to July 
1992. 

This case comes before the Board of Veterans Appeals (Board) 
from a December 1998 RO decision which denied service 
connection for joint pains and muscle spasms due to 
undiagnosed illness.  The veteran was scheduled for a hearing 
before the Board in January 2003, but filed a statement in 
December 2002 indicating that he would be unable to attend.  


FINDINGS OF FACT

1.  The veteran's active duty included service in Southwest 
Asia during the Persian Gulf War.

2.  The veteran has had chronic joint and muscle pain due to 
undiagnosed illness following his service in the Persian Gulf 
War.  This condition has been to a compensable degree for the 
requisite time period.


CONCLUSION OF LAW

A disability due to undiagnosed illness and manifested by 
joint and muscle pain was incurred in Persian Gulf War 
service.  38 U.S.C.A. § 1110, 1117 (West 1991 & Supp. 2002); 
38 C.F.R. 3.303, 3.317 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1983 
to July 1992, and this included service in Southwest Asia 
from October 1990 to March 1991 during the Persian Gulf War.  
His service medical records show complaints of and treatment 
for right hip pain in December 1988, with unknown cause 
indicated but which could have been caused by lifting heavy 
objects.  Treatment for left hip pain is shown in June 1989, 
which was indicated to be secondary to a fall.  Records from 
May 1990 show complaints of pain on the left side which 
occurred after lifting heavy objects.  The assessment was a 
left paraspinal muscle strain.  Undated service medical 
records show pain in the left hip following a fall in Canada, 
and pain in the right hip with an assessment of a muscle 
strain of the right hip.  Records from July 1990 show 
complaints of pain in the left knee after running.  Records 
from January 1992 to April 1992 show continued right knee 
pain following a twisting of the right leg while the veteran 
was running.  Periodic medical examinations during service 
showed no medical defect or diagnosis other than bilateral 
refractive error.   

In September 1994, the veteran submitted a claim for service 
connection for conditions which included muscle spasms and 
joint pain.

In November 1994, the veteran was given a VA general medical 
examination.  He indicated pain in his right knee following 
an accident in Canada.  He stated that his right knee 
frequently felt like it was falling out of place.  His 
symptoms reportedly occurred once or twice a day and usually 
lasted for an hour, and he treated this condition with 
Tylenol.  He also reported bilateral muscle pain in his upper 
extremities, and bilateral pain in the joints of his hand, 
which he described as a constant throbbing pain.  He stated 
that these symptoms began in 1992, and were improved with 
aspirin and Tylenol.  On objective examination, there was no 
evidence of musculoskeletal disease or injury.  The veteran's 
right knee had no swelling, tenderness, or deformity, and 
there was no subluxation or lateral instability.  There was 
no nonunion or malunion.  Full range of motion of the right 
knee joint was present.  Mild crepitance was present with 
range of motion.  No pain was present.  His other upper and 
lower extremity joints were normal in appearance, with no 
joint swelling, deformity, or tenderness.  He had full range 
of motion in his upper and lower extremity joints.  His hands 
were normal with no joint swelling or deformity.  He could 
oppose thumb to digits normally, form a good fist, and had 
good grip strength.  His feet were normal, with no pain at 
rest or on manipulation.  There was no rigidity or spasm, and 
circulatory status was normal.  There was no swelling or 
callus, and normal strength and mobility of the ankles, feet, 
and toes.  He had normal motor status and coordination, with 
reflexes normal and sensation intact.  X-rays of the knee and 
hand were normal.  The examiner's diagnoses included multiple 
joint pain.   

Private medical records from July 1995 show the veteran 
complaining of pain in the right upper thigh for the previous 
eight to nine months.  He indicated numbness in the area and 
no known injury.  Examination revealed a loss of sensation in 
the anterior and lateral aspect of the right upper thigh, 
corresponding to the L2 distribution and the lateral 
cutaneous nerve of the thigh.  There was a decrease in the 
soft touch and sharp/dull discrimination.  The impression was 
neuropathy in the right lower extremity.

A doctor's certificate dated in August 1995 and filed with 
the Alabama State Employment Security Office shows that the 
veteran was being treated for Persian Gulf Syndrome, positive 
rheumatoid factor, and hilar lymph adenopathy, with 
limitations including shortness of breath, joint pain, and 
diarrhea.
  
In March 1996, the veteran was given several VA examinations.  
He reported that his joints had begun hurting in 1992, about 
six months after returning from service in the Persian Gulf 
War.  His stated that his knees, arms, and fingers bothered 
him, and he reported that a workup had revealed rheumatoid 
arthritis.  He indicated that his joint pain was intermittent 
and migratory, and that his hands and right knee swelled 
occasionally.  Objective examination showed no eruption or 
jaundice of the skin, and no adenopathy.  He had full range 
of motion of all his joints, with no joint swelling, 
deformity, or instability.  His flexion of his elbows was 140 
degrees, with full extension to 30 degrees.  Pronation and 
supination was to 70 degrees bilaterally.  He had full range 
of motion in his fingers.  His range of motion in his knees 
was flexion of 140 degrees, and full extension to 0 degrees.  
Collateral and cruciate ligaments appeared intact, and there 
was no clinical evidence of a meniscal injury.  He had no 
motor or sensory loss, no pathological reflexes, and no 
localizing or lateralizing signs.  X-rays of the right knee 
and both elbows were normal, and X-rays of both hands were 
normal except for a small amount of cytic change of the left 
third metacarpal head.  Diagnoses made in connection with 
these examinations were hypertension, history of 
polyarthralgia, history of sarcoidosis, history of headaches 
and migraines, hypercholesterolemia, thrombocytopenia, 
hypercalcemia, and alcohol dependency under sustained 
remission (rule out major depression and impulse control 
disorder).  

In August 1996, the Social Security Administration (SSA) 
determined that the veteran had been under a disability due 
to various impairments since July 1995.   
 
Lay statements submitted by the veteran's mother from October 
1996, April 1997, and October 1997 report the various mental 
and physical disabilities the veteran has experienced, 
including dizzy spells, headaches, joint pain, depression, 
suicidal thoughts, and respiratory difficulties.  

In August 1997, the veteran was given a VA general medical 
examination.  He stated that his joints hurt most of the time 
and that he had occasional swelling in his knees.  He further 
reported memory difficulties, headaches, nausea, exertional 
dyspnea, and shortness of breath.  Physical examination was 
normal.  Examination of his musculoskeletal system showed no 
swelling or tenderness of his hands.  He could approximate 
his thumb to the tips of all fingers without difficulty.  He 
could make a complete fist bilaterally.  There was no 
tenderness over either elbow, and range of motion of the 
elbows was equal bilaterally with flexion to 145 degrees.  
His knees showed no swelling, tenderness, lateral 
instability, or subluxation.  Range of motion of his knees 
was equal bilaterally with flexion to 140 degrees.  The 
examiner's diagnoses were possible Persian Gulf Syndrome as 
manifested by joint pain, memory loss, and headaches, and 
migraine headaches, hypertension, and a radiographic 
diagnosis of Stage I pulmonary sarcoidosis.  The examiner 
indicated that the etiology of the veteran's problems was 
unknown, and no specific diagnosis could be ruled out.  The 
examiner opined that Gulf War Syndrome was as close to a 
clinical diagnosis as could be made.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims.  Relevant 
medical records have been obtained and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A;  38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6 
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPRC 8-98.

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were recently amended, effective March 1, 
2002.  In pertinent part, the new law provides that, in 
addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection. 

The evidence shows that since his period of Persian Gulf War 
service in Southwest Asia, the veteran has developed signs 
and symptoms of chronic illness involving joint and muscle 
pain.  While his service medical records do not show a 
chronic disability manifested by joint and muscle pain, post-
service medical records do show complaints of diffuse joint 
and muscle pain associated with undiagnosed illness.  (Only 
some of the complaints have been attributed to diagnosed 
conditions).  At his most recent VA examination in August 
1997, the examiner opined that the veteran's joint pain was 
related to his Persian Gulf War service.  Such undiagnosed 
condition appears to have been chronic for at least 6 months 
since service.  Rating by analogy to fibromyalgia (see 38 
C.F.R. § 4.71a, Diagnostic Code 5025), it appears that 
undiagnosed illness manifested by chronic joint and muscle 
pain has been manifest to a compensable degree since service.  
Medical authorities have not affirmatively attributed the 
condition to a cause other than being in Southwest Asia 
during the Persian Gulf War.  In short, the condition may be 
presumptively related to service in Southwest Asia during the 
Persian Gulf War.

The Board concludes that service connection for an 
undiagnosed illness manifested by chronic joint and muscle 
pain is warranted under the provisions concerning Persian 
Gulf War illnesses.  The benefit-of-the-doubt rule, 38 
U.S.C.A. § 5107(b), has been considered in making this 
decision.


ORDER

Service connection for an undiagnosed illness manifested by 
chronic joint and muscle pain is granted.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

